Citation Nr: 1409654	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by frequent urination.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to service connection for cervical spinal stenosis.  

7.  Entitlement to service connection for a skin disorder.  

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from June 1980 to April 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of August 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the October 2007 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for gastroesophageal reflux disease (GERD) (also claimed as indigestion and dyspepsia), for irritable bowel syndrome (IBS), and for posttraumatic stress disorder (PTSD).  Since the Veteran's notice of disagreement (NOD) with the October 2007 rating decision, the claims for service connection for GERD, for IBS, and for PTSD have been granted.  In an August 2010 rating decision, the RO granted service connection and assigned a 10 percent evaluation for GERD effective July 5, 2007.  It also granted service connection and assigned a 10 percent evaluation for IBS effective July 5, 2007.  Subsequently, in a March 2011 rating decision the RO granted service connection and assigned a 30 percent evaluation for PTSD effective July 5, 2007.  As the benefits sought (service connection) on appeal have been granted for these claims, they are no longer on appeal.  

The Veteran was represented by a private attorney beginning in April 2008.  In November 2010 the attorney notified the RO by letter that he was no longer representing the Veteran in the appeal.  It is not apparent from the letter that the Veteran was notified of this fact; nor is there any other documentation in the claims folders of the attorney providing notice of this withdrawal to the Veteran.  

In May 2013, the Board contacted the Veteran by letter and provided him an opportunity to appoint a new representative/attorney.  In June 2013, the Veteran submitted to the Board a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) granting a power-of-attorney in favor of a VA recognized service organization headquartered in Texas.  The VA Form 21-22 submitted by the Veteran was not acknowledged by the service organization.  In August 2013, the Board contacted the service organization by letter and requested confirmation that the service organization was in fact representing the Veteran.  The service organization did not respond to the Board's August 2013 letter.  

In October 2013, the Board again contacted the Veteran by letter and notified him of the lack of response from the service organization in Texas.  The Veteran was also provided an additional opportunity to appoint a new representative.  

In November 2013, the Board received a letter from the Veteran in which he indicated that he was unable to enlist "legal help" and/or representation to assist him in his appeal.  Also in his letter, the Veteran appeared to request a hearing before a member of the Board sitting at the Columbia RO.  The Board contacted the Veteran by telephone later in November 2013 to clarify the request for a Board hearing.  At that time the Veteran informed an employee of the Board that he did not wish a Board hearing.  In January 2014, the Board sent the Veteran a hearing clarification form.  The Veteran was advised that if he did not wish a Board hearing he needed to withdraw his November 2013 request for a hearing in writing.  Thereafter, in February 2014, the Board received the January 2014 hearing clarification form from the Veteran.  A review of this form reveals that the Veteran now desires a Board hearing at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board hearings to be held at the RO, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran (and any representative if such is appointed prior to the hearing) of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

